JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 25, 2010, be affirmed. Appellant did not identify any error in the district court’s dismissal of the complaint for lack of subject matter jurisdiction, based on appellant’s failure to satisfy the exhaustion requirement of the Federal Tort Claims Act, 28 U.S.C. § 2675(a).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.